DETAILED ACTION
Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I (claims 1-11) in the reply filed on November 9, 2021 is acknowledged.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2021.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/KR2018/005948, filed May 25, 2018.  Acknowledgment is further made of applicants' claim for foreign priority to KR application 10-2017-0067934, filed May 31, 2017.  A certified copy of the foreign priority document is present in the application file. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 4, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification-Abstract
It is noted the instant claims are directed to a bioink product comprising normal human dermal fibroblasts (NHDF) which are mixed with a decellularized skin tissue and a method for preparing artificial skin wherein keratinocytes are seeded to the bioink and this mixture is subsequently subjected to culturing.
The Abstract submitted November 4, 2019 recites the following:
A method for decellularization of a skin tissue according to an embodiment of the 
present invention comprises: a step of preparing a skin tissue to be decellularized; a peeling preparation step of treating the skin tissue with a first solution containing trypsin; and a5 peeling step of removing subcutaneous fat from the skin tissue after the peeling preparation step. 

Applicant is reminded that, where applicable, the abstract should include the following: if a mixture, its ingredients; and if a process, the steps.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Interpretation
	Claims 1-11 are directed to a bioink composition comprising normal human dermal fibroblasts (NHDF) mixed with decellularized skin tissue.
	Claim 1 further recites a variety of steps used for preparing the decellularized skin tissue, such as a peeling preparation step, a cell removal step, various washing steps, a DNA treatment step and a disinfection step.  It is noted, however, claims 1-11 are directed to a composition, per se, and compositions are defined by their physical, structural, and chemical properties.
	As to the limitations directed to the manner by which the decellularized skin tissue is prepared, these limitations are considered to be product-by-process limitations (i.e. the process by which the decellularized skin tissue was made). Product-by-process In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.         
In the instant case, if the product by process limitations are considered, the process imparts the features of producing a skin tissue matrix wherein the native population of cells, DNA and fat have been reduced, thus the claimed decellularized skin tissue encompasses various forms of collagen matrix, including extracellular matrix comprising collagen.
It is noted that claims 2-10 further recite limitations directed to the preparation of the decellularized skin tissue.  Claims 2 and 3 specifically recite limitations that further define the first solution. Claim 4 recites limitations that further define the peeling preparation step.  Claim 5 recites limitations that further define the washing steps.  Claim 6 further recites limitations that further define the second solution.  Claim 7 further recites limitations that further define the buffer solution and the DNA treatment step.  Claim 8 further recites limitations that further define the disinfection solution. Claim 9 recites limitations that further define the buffer solution. Claim 10 recites limitations that further define the temperature at which the cell removal step is performed.  It is again noted, as set forth above, these limitations are product-by-process limitations directed to the manner by which the decellularized skin tissue is prepared and are not sufficiently detailed so as to impart any unique 
As to claim 11, it is noted that claim 11 recites the decellularized skin tissue is dissolved in an acetic acid solution, along with pepsin (digestive enzyme), to prepare a pre-gel solution, thereafter fibroblasts are mixed with a hydrogel comprising the pre-gel solution. In considering these product-by-process limitations the process imparts these features:
the fibroblasts are mixed with a hydrogel comprising the decellularized skin tissue subjected to enzymatic hydrolysis by pepsin (e.g. hydrolyzed collagen, gelatin). Thus, the product of claim 11 is interpreted to encompass a collagen hydrogel, such as gelatin, mixed with the dermal fibroblasts.

Further, regarding claims 1-11 and the phrase “bioink”, this limitation is considered only to be directed to an intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product, will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
MPEP 2111.02 reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." As such, the limitation "bioink" does not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Retting et al., (US 2016/0122723; see PTO-892) (“Retting”), in view of Wolf et al., (Biomaterials 33 (2012) 7028-7038; see PTO-892) (“Wolf”).
Retting is directed to bio-printed, three-dimensional (3D) biological skin tissues comprising dermal and epidermal layers (Abstract). Retting teaches 3D tissue models of human skin are valuable alternatives to animal models (paragraph [0003]) and the disclosed 3D skin tissue is used for drug screening or drug discovery (paragraph [0163]-[0164]), cell-based screening for infectious diseases (paragraph [0165]), for assessing the performance of biologics, e.g. antibodies (paragraph [0166]), or for therapeutic purposes, e.g. engraftment (paragraph [0168]).
Regarding claim 1, Retting teaches the disclosed method utilizes bioink formulation technology to create the 3D tissue system to model skin (paragraph [0004]).  Retting teaches the 3D skin tissue includes a dermal layer and an epidermal layer, wherein the dermal layer comprises a dermal bio-ink containing fibroblasts and the epidermal layer comprises an epidermal bio-ink containing keratinocytes (paragraph [0005]).  Retting further teaches the bio-ink further comprises an extrusion compound, e.g. gels, hydrogels, extracellular matrix (paragraph [0091]) and the dermal normal human dermal fibroblasts) (paragraph [0094]).
Retting specifically teaches generating a bio-ink comprising a mixture of primary adult human dermal fibroblasts (HDFa) (i.e. normal human dermal fibroblasts) in 6% gelatin (decellularized extracellular matrix comprising collagen) and 1% alginate. The mixture was subsequently subjected to gelation by cross-linking by submerging in calcium chloride for 2-5 minutes. The construct was thereafter cultured in DMEM (paragraph [0175]). Thus, Retting’s bio-ink comprises normal human dermal fibroblasts mixed in a hydrogel comprising collagen and alginate.
The only difference between instant claim 1 and Retting is Retting does not further teach the gelatin is obtained from skin tissue.  However, Wolf is directed to tissue scaffolds comprising collagen hydrogels derived from decellularized dermal (skin) extracellular matrix (ECM) for reconstruction and repair of tissues since hydrogels have the advantage of being injectable and able to fill irregularly shaped spaces.  Wolf teaches preparing and determining the structure, mechanics, and the cell response in vitro and in vivo of ECM hydrogels prepared from porcine dermis (i.e. skin tissue) and urinary bladder tissue (Abstract and Fig. 4).
Wolf teaches the skin tissue ECM is prepared by harvesting full thickness skin tissue and removing fat, connective tissue and epidermis to isolate the dermal layer. Thereafter the dermis was treated with trypsin (enzyme digestion), ethanol (disinfection), 1% Triton-X/EDTA, peracetic acid/ethanol solution, and various washes throughout the processing to produce the dermal ECM (D-ECM) (i.e. decellularized skin tissue ECM).  The D-ECM was then subjected to lyophilization and enzymatic digestion in pepsin/HCl solution (hydrochloric acid solution).  The pepsin digest was neutralized pre-gel) and thereafter gelation was induced by warming to 37° C, after which a hydrogel was formed. Wolf further determined the D-ECM pre-gel was injectable by passing the pre-gel through an 18G needle (2.2 Preparation of D-ECM and UBM hydrogels, page 7029).
Wolf teaches culturing cells (e.g. fibroblasts and myoblasts) within the D-ECM gel by combining the D-ECM pre-gel with 32 µl of concentrated cell suspension to achieve a final cell concentration of 1 x 106 cells/ml.  Cells were thoroughly mixed with the pre-gel, then warmed to 37°C for 45 minutes, thus resulting in hydrogel formation (2.7 In vitro cell culture and viability, pages 7029-7030).
Wolf acknowledges the D-ECM hydrogels have increased mechanical stability, as well as increased collagen content, specifically 0.85 mg collagen/mg of ECM (Fig. 4; 3.5 Collagen and sulfated GAG content of ECM pepsin digests, page 7032; 4. Discussion, right column, first paragraph, page 7034).
Thus, Wolf has established it was well-known in the art before the effective filing date of the claimed invention that collagen hydrogels can be obtained from decellularized skin tissue, and doing so provides a hydrogel with increased mechanical stability, as well as increased content of soluble collagen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a collagen hydrogel obtained from decellularized skin tissue, as the collagen hydrogel of Retting.
 The person of ordinary skill in the art would have been motivated to use a collagen hydrogel obtained from decellularized skin tissue, as taught by Wolf, for the predictable result of providing a hydrogel with increased mechanical stability, as well as 
Further regarding claim 1 and the limitations directed to the variety of steps used for preparing the decellularized skin tissue, such as a peeling preparation step, a cell removal step, various washing steps, a DNA treatment step and a disinfection step, it is noted, as set forth above at Claim Interpretation, these limitations do not further limit the structure of the bioink.  In the instant case, if the product by process limitations are considered, the process imparts the features of producing a skin tissue matrix wherein the native population of cells, DNA and fat have been reduced, thus the claimed decellularized skin tissue encompasses various forms of collagen matrix, including extracellular matrix comprising collagen.
Regarding claims 2-10, as discussed above at Claim Interpretation, claims 2-10 further recite limitations directed to the preparation of the decellularized skin tissue.  Claims 2 and 3 specifically recite limitations that further define the first solution. Claim 4 recites limitations that further define the peeling preparation step.  Claim 5 recites limitations that further define the washing steps.  Claim 6 further recites limitations that further define the second solution.  Claim 7 further recites limitations that further define the buffer solution and the DNA treatment step.  Claim 8 further recites limitations that further define the disinfection solution. Claim 9 recites limitations that further define the buffer solution. Claim 10 recites limitations that further define the temperature at which the cell removal step is performed.  It is again noted, as set forth above, these limitations are product-by-process limitations directed to the manner by which the decellularized skin tissue is prepared and are not sufficiently detailed so as to impart any unique structural/chemical properties to the decellularized 
Regarding claim 11, as discussed above at Claim Interpretation, it is noted that claim 11 recites the decellularized skin tissue is dissolved in an acetic acid solution, along with pepsin (digestive enzyme), to prepare a pre-gel solution, thereafter fibroblasts are mixed with a hydrogel comprising the pre-gel solution. In considering these product-by-process limitations the process imparts these features: the fibroblasts are mixed with a hydrogel comprising the decellularized skin tissue subjected to enzymatic hydrolysis by pepsin (e.g. hydrolyzed collagen, gelatin). Thus, the product of claim 11 is interpreted to encompass a collagen hydrogel, such as gelatin, mixed with the dermal fibroblasts.
As set forth above regarding claim 1, the combined prior art renders obvious a collagen hydrogel obtained from skin tissue, mixed with normal human dermal fibroblasts, thus meeting the limitations of claim 11.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633